DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 02/28/2019.

Claim Objections
Claims 10-11 are objected to because of the following informalities:  
 	As per claim 10, “ this claim recites the phrase “ a cipher block according to claim 1.. in line 2.  This clam 10 has already dependency phrase “ according to claim 1” in line 1. It is very confusion and if the limitation” according to claim 1”  in line 2  is meant to be the all the limitation from the claim 1. Applicant may rewrite the all the limitation in the claim 10 in the line 2.  
As per claim 11, “ this claim recites the phrase “ a cipher block according to claim 1.. in line 3.  This clam 10 has already dependency phrase “ according to claim 1” in line 1. It is very confusion and if the limitation” according to claim 1”  in line 3  is meant to be the all the limitation from the claim 1. Applicant may rewrite the all the limitation in the claim 11 in the line 3.  

 Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per clams 1-13, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because As per claim 1, the claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.  In this case, Applicant has claimed a “circuit” without reciting any hardware element in the bodies of the claims.  The claim does recite one or more cipher block and one or more Sbox in the bodies.  However, the specification does not limit the one or more cipher and Sbox  to be only hardware and thus both could be just software. Note that a cipher block and Sbox can be software according to light of the software which states "(2) May refer to software".
 	As per claims 2-13, these claims are rejected based on the same rational set forth the claim 1.

 	 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noura et al US 2017/0366339 in view of Olson et al US 2012/0216020.

 	As per claim 1,  Noura discloses an integrated circuit with technology for generating a keystream, the integrated circuit comprising:
 	 a cipher block comprising a linear feedback shift register (LFSR) and a finite state machine (FSM) ( par 0041 a block encryption, each block being subject to a plurality N.sub.r of encryption rounds, each encryption round comprising a substitution layer and a diffusion layer, the substitution layer and the diffusion layer of each encryption round being controlled by means of the control parameter  and [0095] The control parameter h is divided into a first part RS that serves to configure the substitution layer, and a second part RD that serves to configure the diffusion layer. For example, the first part RS is formed from the m most significant bits (MSB) of h and the second part RD is formed from the n least significant bits (LSB) of h. and [0139] The encryption method is here implemented by means of a linear feedback shift register (LFSR) 1110, and a finite state machine (FSM) 1180 )to generates a stream of keys ( fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream.  And 0026  The process of generating the sub-keys depends on the size of the key but in all cases uses operations of rotation by bytes, of substitution by means of S-boxes and of adding ); and 
 	an Sbox ( par 0015 S-boxes ) in the FSM, wherein the SBox is configured to use a multiplicative mask to mask data that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys (par 0091,Upstream of the substitution layers 422.sub.1, . . . 422.sub.Nr and diffusion layers 423.sub.1, . . . 423.sub.Nr, addition layers with encryption-round sub-keys, i.e. multiplicative mask, are provided at 421.sub.1, 421.sub.Nr in order to effect a masking. The sub-keys are generated from the key k and an encryption round counter in a manner known per se, for example according to the method used in the AES algorithm. 
  And /0095  S-boxes fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream).  
 	Noura does not discloses wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key and masking data and that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys.
 	However, Olson discloses wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key( par 0084 cipher 400 generates a key Z by using the  LFSR 410 and the FSM 420). Masking data (par 0095  masking bits of S.sub.t+11 and performing an XOR operation of the shifted bits and one of a set of stored patterns)  And  that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys ( par 0112 processor 10 (e.g., using unit 530) performs an S-Box operation and a modular addition, such as described above. In some embodiments, the S-Box operation includes using an Rijndael S-Box. In various embodiments, performing these operations may include reading instruction operands (such as the values S.sub.t+5, R1 and R2) from a register file, an operand bypass unit, or another operand source, as well as writing a result to working storage or some other suitable destination. In some embodiments, the Snow_Rstep instruction may specify a register that is configured to store an operand and that corresponds to a position in an LFSR and to perform operations associated with an FSM).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  S-boxes  permutation Noura, based on the teaching of  masking the data of Olson, because doing so would provide a less overhead to encrypt information than block ciphers (par 0005).
              

 	As per claim 2, Noura in view of Olson discloses an integrated circuit according to claim 1, further comprising: 
a core Sbox unit in the Sbox ( Olson  abstract the processor supports a third instruction executable to perform a substitution-box (S-Box) operation on a value R1 to produce a value R2', and to perform a modular addition using a value R2 to produce a value R1'.  And  Noura, par 0015 substitution tables or S-boxes, as well as permutation ); and multiple fused multiplier-adders (FMAs) in the core Sbox unit, wherein each FMA is configured (a) to receive a first pair of input values and a second pair of input values,  (Olson,0084 cipher 400 generates a key Z by performing multiple rounds to generate portions of the key referred to as Z.sub.t. A sender encrypts unencrypted data (referred to as "plaintext") by performing exclusive-OR (XOR) operations between the portions Z.sub.t and portions of plaintext to produce encrypted data (referred to as ciphertext). A recipient then decrypts the ciphertext by regenerating Z and performing XOR operations in a similar manner. In the illustrated embodiment, cipher 400 is configured to implement the Snow 2.0 cipher. See "A new version of the stream cipher SNOW." Cipher 400 generates a Key Z by using a linear-feedback shift register (LFSR) 410 and a finite state machine (FSM) 420)and (b) to generate an output value comprising a sum of (i) a first product of the first pair of input values and (ii) a second product of the second pair of input values ( par 0085 LFSR 410, in one embodiment, includes sixteen 32-bit entries that store values S.sub.t+15-S.sub.t. (As used herein, a "value S" refers to a value in an entry of an LFSR--e.g., the value S.sub.t show in FIG. 4A.) In one embodiment, during a round of cipher 400, each value stored in LFSR 410 is shifted to the right and a new value S is stored as the value S.sub.t+15. The value S.sub.t is shifted out and used in an XOR operation 430 with a value F.sub.t (described more below) to produce a key portion Z.sub.t).  



 	As per clam 4, Noura in view of Olson discloses an integrated circuit according to claim 1, further comprising: a byte processing unit in the Sbox N ( Olson  abstract the processor supports a third instruction executable to perform a substitution-box (S-Box) operation on a value R1 to produce a value R2', and to perform a modular addition using a value R2 to produce a value R1'); and a fused conversion-and-masking unit (FCMU) in the byte processing unit, wherein the FCMU is configured to convert additively masked content in a native field to multiplicatively masked content in a composite field without unmasking the additively masked content (Olson,0084 cipher 400 generates a key Z by performing multiple rounds to generate portions of the key referred to as Z.sub.t. A sender encrypts unencrypted data (referred to as "plaintext") by performing exclusive-OR (XOR) operations between the portions Z.sub.t and portions of plaintext to produce encrypted data (referred to as ciphertext). A recipient then decrypts the ciphertext by regenerating Z and performing XOR operations in a similar manner. In the illustrated embodiment, cipher 400 is configured to implement the Snow 2.0 cipher. See "A new version of the stream cipher SNOW." Cipher 400 generates a Key Z by using a linear-feedback shift register (LFSR) 410 and a finite state machine (FSM) 420).  

 	As per claim 5, Noura in view of Olson discloses an integrated circuit according to claim 4, further comprising: a field converter in the byte processing unit, wherein the field converter is configured to convert additively masked content in a composite field to additively masked content in a native field (Olson, par 0058  to convert certain complex instructions to two or more simpler instructions for execution. Additionally, in some embodiments, decode unit 215 may be configured to assign instructions to slots for subsequent scheduling).  

 	As per claim 6, Noura in view of Olson discloses An integrated circuit according to claim 1, further comprising: an additive mask generator (AMG) in the cipher block configured to generate an additive mask ( Olson,0084 cipher 400 generates a key Z by performing multiple rounds to generate portions of the key referred to as Z.sub.t. A sender encrypts unencrypted data (referred to as "plaintext") by performing exclusive-OR (XOR) operations between the portions Z.sub.t and portions of plaintext to produce encrypted data (referred to as ciphertext).); and an XOR element in the cipher block configured to (a) receive the additive mask from the AMG (b) receive an input value from the LFSR, and (c) generate additively masked content, based on the input value from the LFSR and the additive mask (Olson,0084 cipher 400 generates a key Z by performing multiple rounds to generate portions of the key referred to as Z.sub.t. A sender encrypts unencrypted data (referred to as "plaintext") by performing exclusive-OR (XOR) operations between the portions Z.sub.t and portions of plaintext to produce encrypted data (referred to as ciphertext). A recipient then decrypts the ciphertext by regenerating Z and performing XOR operations in a similar manner. In the illustrated embodiment, cipher 400 is configured to implement the Snow 2.0 cipher. See "A new version of the stream cipher SNOW." Cipher 400 generates a Key Z by using a linear-feedback shift register (LFSR) 410 and a finite state machine (FSM) 420 ).  

 	As per claim 7, Noura in view of Olson discloses an integrated circuit according to claim 6, further comprising: a byte processing unit in the Sbox ( Olson  abstract the processor supports a third instruction executable to perform a substitution-box (S-Box) operation on a value R1 to produce a value R2', and to perform a modular addition using a value R2 to produce a value R1); and a fused conversion-and-masking unit (FCMU) in the byte processing unit, wherein the FCMU is configured to convert additively masked content in a native field to multiplicatively masked content in a composite field unmasking the additively masked content (Olson,0084 cipher 400 generates a key Z by performing multiple rounds to generate portions of the key referred to as Z.sub.t. A sender encrypts unencrypted data (referred to as "plaintext") by performing exclusive-OR (XOR) operations between the portions Z.sub.t and portions of plaintext to produce encrypted data (referred to as ciphertext). A recipient then decrypts the ciphertext by regenerating Z and performing XOR operations in a similar manner. In the illustrated embodiment, cipher 400 is configured to implement the Snow 2.0 cipher. See "A new version of the stream cipher SNOW." Cipher 400 generates a Key Z by using a linear-feedback shift register (LFSR) 410 and a finite state machine (FSM) 420).  



 	As per claim 9, Noura in view of Olson discloses an integrated circuit according to claim 1, further comprising: registers R1, R2, and R3 in the FSM; and wherein the Sbox is configured to receive input from register R2 and send output to register R3 (Olson  abstract the processor supports a third instruction executable to perform a substitution-box (S-Box) operation on a value R1 to produce a value R2', and to perform a modular addition using a value R2 to produce a value R1 ).  


 	As per claim 10, Noura in view of Olson discloses an integrated circuit according to claim 1, wherein the integrated circuit comprises a processor comprising: at least one processor core (Noura, [0029] The substitution operation is a non-linear transformation generally performed by means of S-boxes. ); a cipher block ( Noura, par 0009 DES (Data Encryption Standard) method and AES (Advanced Encryption Standard) method)according to claim 1 responsive to the processor core ( a cipher block comprising a linear feedback shift register (LFSR) and a finite state machine (FSM) ( par 0041 a block encryption, each block being subject to a plurality N.sub.r of encryption rounds, each encryption round comprising a substitution layer and a diffusion layer, the substitution layer and the diffusion layer of each encryption round being controlled by means of the control parameter  and [0095] The control parameter h is divided into a first part RS that serves to configure the substitution layer, and a second part RD that serves to configure the diffusion layer. For example, the first part RS is formed from the m most significant bits (MSB) of h and the second part RD is formed from the n least significant bits (LSB) of h. and [0139] The encryption method is here implemented by means of a linear feedback shift register (LFSR) 1110, and a finite state machine (FSM) 1180 )to generates a stream of keys ( fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream.  And 0026  The process of generating the sub-keys depends on the size of the key but in all cases uses operations of rotation by bytes, of substitution by means of S-boxes and of adding ); and 
 	an Sbox ( par 0015 S-boxes ) in the FSM, wherein the SBox is configured to use a multiplicative mask to mask data that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys (par 0091,Upstream of the substitution layers 422.sub.1, . . . 422.sub.Nr and diffusion layers 423.sub.1, . . . 423.sub.Nr, addition layers with encryption-round sub-keys, i.e. multiplicative mask, are provided at 421.sub.1, 421.sub.Nr in order to effect a masking. The sub-keys are generated from the key k and an encryption round counter in a manner known per se, for example according to the method used in the AES algorithm. 
  And /0095  S-boxes fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream).  
); and
 	 an input/output module responsive to the processor core (Noura, par 0014 The left-hand and right-hand parts are next inverted in order to form the input message   and 0037 a non-invertible transformation is performed on a combination of said secret key with an output word from said counter in order to generate a control parameter; [0040] the substitution layer and/or the diffusion layer is configured by means of the control parameter, the configuration of the substitution layer being manifested by an identical permutation of the bits of each element of the substitution table and the configuration of the diffusion layer being manifested by a permutation of the elements of the diffusion matrix ).  

	Noura does not discloses wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key and masking data and that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys.
 	However, Olson discloses wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key( par 0084 cipher 400 generates a key Z by using the  LFSR 410 and the FSM 420). Masking data (par 0095  masking bits of S.sub.t+11 and performing an XOR operation of the shifted bits and one of a set of stored patterns)  And  that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys ( par 0112 processor 10 (e.g., using unit 530) performs an S-Box operation and a modular addition, such as described above. In some embodiments, the S-Box operation includes using an Rijndael S-Box. In various embodiments, performing these operations may include reading instruction operands (such as the values S.sub.t+5, R1 and R2) from a register file, an operand bypass unit, or another operand source, as well as writing a result to working storage or some other suitable destination. The Snow_Rstep instruction may specify a register that is configured to store an operand and that corresponds to a position in an LFSR and to perform operations associated with an FSM).

 	 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  S-boxes  permutation Noura, based on the teaching of  masking the data of Olson, because doing so would provide a less overhead to encrypt information than block ciphers (par 0005).




 	As per claim 11, Noura discloses a data processing system with technology for generating a keystream according to claim 1, the data processing system comprising: 
 	at least one processor core (Noura, [0029] The substitution operation is a non-linear transformation generally performed by means of S-boxes. ); a cipher block ( Noura, par 0009 DES (Data Encryption Standard) method and AES (Advanced Encryption Standard) method)according to claim 1 responsive to the processor core ( a cipher block comprising a linear feedback shift register (LFSR) and a finite state machine (FSM) ( par 0041 a block encryption, each block being subject to a plurality N.sub.r of encryption rounds, each encryption round comprising a substitution layer and a diffusion layer, the substitution layer and the diffusion layer of each encryption round being controlled by means of the control parameter  and [0095] The control parameter h is divided into a first part RS that serves to configure the substitution layer, and a second part RD that serves to configure the diffusion layer. For example, the first part RS is formed from the m most significant bits (MSB) of h and the second part RD is formed from the n least significant bits (LSB) of h. and [0139] The encryption method is here implemented by means of a linear feedback shift register (LFSR) 1110, and a finite state machine (FSM) 1180 )to generates a stream of keys ( fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream.  And 0026  The process of generating the sub-keys depends on the size of the key but in all cases uses operations of rotation by bytes, of substitution by means of S-boxes and of adding ); and 
 	an Sbox ( par 0015 S-boxes ) in the FSM, wherein the SBox is configured to use a multiplicative mask to mask data that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys (par 0091,Upstream of the substitution layers 422.sub.1, . . . 422.sub.Nr and diffusion layers 423.sub.1, . . . 423.sub.Nr, addition layers with encryption-round sub-keys, i.e. multiplicative mask, are provided at 421.sub.1, 421.sub.Nr in order to effect a masking. The sub-keys are generated from the key k and an encryption round counter in a manner known per se, for example according to the method used in the AES algorithm. 
  And /0095  S-boxes fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream).  
); and
 	 an input/output module responsive to the processor core (Noura, par 0014 The left-hand and right-hand parts are next inverted in order to form the input message   and 0037 a non-invertible transformation is performed on a combination of said secret key with an output word from said counter in order to generate a control parameter; [0040] the substitution layer and/or the diffusion layer is configured by means of the control parameter, the configuration of the substitution layer being manifested by an identical permutation of the bits of each element of the substitution table and the configuration of the diffusion layer being manifested by a permutation of the elements of the diffusion matrix ).  

	Noura does not discloses wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key and masking data and that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys.
 	However, Olson discloses wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key( par 0084 cipher 400 generates a key Z by using the  LFSR 410 and the FSM 420). Masking data (par 0095  masking bits of S.sub.t+11 and performing an XOR operation of the shifted bits and one of a set of stored patterns)  And  that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys ( par 0112 processor 10 (e.g., using unit 530) performs an S-Box operation and a modular addition, such as described above. In some embodiments, the S-Box operation includes using an Rijndael S-Box. In various embodiments, performing these operations may include reading instruction operands (such as the values S.sub.t+5, R1 and R2) from a register file, an operand bypass unit, or another operand source, as well as writing a result to working storage or some other suitable destination. In some embodiments, the Snow_Rstep instruction may specify a register that is configured to store an operand and that corresponds to a position in an LFSR and to perform operations associated with an FSM).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  S-boxes  permutation Noura, based on the teaching of  masking the data of Olson, because doing so would provide a less overhead to encrypt information than block ciphers (par 0005).


 	As per claim 12, Noura in view of Olson discloses A data processing system according to claim 11, wherein the integrated circuit comprises the at least one processor core and the cipher block (Noura, par 0133 an encryption circuit assumes producing a hypothetical consumption model M of this circuit according to the secret key ).  

 	As per claim 13, Noura in view of Olson discloses A data processing system according to claim 11, wherein: the integrated circuit with the cipher block comprises a security accelerator (Noura, 0133,an encryption circuit assumes producing a hypothetical consumption model M of this circuit according to the secret key ); and the at least one processor core resides on a second integrated circuit ( Noura, par 0139 [0139] The encryption method is here implemented by means of a linear feedback shift register (LFSR) 1110, and a finite state machine (FSM) 1180 ).  


 	As per claim 14, Noura discloses  At least one non-transitory machine-accessible medium comprising 
 	computer instructions for generating a keystream, wherein the computer instructions, when executed on a data processing system, enable the data processing system to (fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream. 0095  S-boxes fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream  ):
use a multiplicative mask to mask data that is processed by the Sbox (par 0015 S-boxes and par 0091,Upstream of the substitution layers 422.sub.1, . . . 422.sub.Nr and diffusion layers 423.sub.1, . . . 423.sub.Nr, addition layers with encryption-round sub-keys, i.e. multiplicative mask, are provided at 421.sub.1, 421.sub.Nr in order to effect a masking. The sub-keys are generated from the key k and an encryption round counter in a manner known per se, for example according to the method used in the AES algorithm. )
 	Noura does not explicitly discloses  instantiate a finite state machine (FSM) that comprises an Sbox: and 
 	use a multiplicative mask to mask data that is processed by the Sbox when the FSM is being used to generate a stream of keys.  
 	However, Olson discloses instantiate a finite state machine (FSM) that comprises an Sbox ( par 0084 cipher 400 generates a key Z by using the  LFSR 410 and the FSM 420 and par 0095  masking bits of S.sub.t+11 and performing an XOR operation of the shifted bits and one of a set of stored patterns ): and 
 	use a multiplicative mask to mask data that is processed by the Sbox when the FSM is being used to generate a stream of keys ( par 0112 processor 10 (e.g., using unit 530) performs an S-Box operation and a modular addition, such as described above. In some embodiments, the S-Box operation includes using an Rijndael S-Box. In various embodiments, performing these operations may include reading instruction operands (such as the values S.sub.t+5, R1 and R2) from a register file, an operand bypass unit, or another operand source, as well as writing a result to working storage or some other suitable destination. In some embodiments, the Snow_Rstep instruction may specify a register that is configured to store an operand and that corresponds to a position in an LFSR and to perform operations associated with an FSM).  


 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  S-boxes  permutation Noura, based on the teaching of  masking the data of Olson, because doing so would provide a less overhead to encrypt information than block ciphers (par 0005).
              


 	As per clam 15, Noura in view of Olson discloses At least one machine-accessible medium according to claim 14, wherein the instructions, when executed, further enable the data processing system to: instantiate a core Sbox unit (Olson  abstract the processor supports a third instruction executable to perform a substitution-box (S-Box) operation on a value R1 to produce a value R2', and to perform a modular addition using a value R2 to produce a value R1'.  And  Noura, par 0015 substitution tables or S-boxes, as well as permutation ); and
 	 instantiate multiple fused multiplier-adders (FMAs) for the core Sbox unit (Olson  abstract the processor supports a third instruction executable to perform a substitution-box (S-Box) operation on a value R1 to produce a value R2', and to perform a modular addition using a value R2 to produce a value R1'.  And  Noura, par 0015 substitution tables or S-boxes, as well as permutation ), wherein each FMA is configured (a) to receive a first pair of input values and a second pair of input values, and (b) to generate an output value comprising a sum of (i) a first product of the first pair of input values and (ii) a second product of the second pair of input values ( Olson,0084 cipher 400 generates a key Z by performing multiple rounds to generate portions of the key referred to as Z.sub.t. A sender encrypts unencrypted data (referred to as "plaintext") by performing exclusive-OR (XOR) operations between the portions Z.sub.t and portions of plaintext to produce encrypted data (referred to as ciphertext). A recipient then decrypts the ciphertext by regenerating Z and performing XOR operations in a similar manner. In the illustrated embodiment, cipher 400 is configured to implement the Snow 2.0 cipher. See "A new version of the stream cipher SNOW." Cipher 400 generates a Key Z by using a linear-feedback shift register (LFSR) 410 and a finite state machine (FSM) 420)and (b) to generate an output value comprising a sum of (i) a first product of the first pair of input values and (ii) a second product of the second pair of input values ( par 0085 LFSR 410, in one embodiment, includes sixteen 32-bit entries that store values S.sub.t+15-S.sub.t. (As used herein, a "value S" refers to a value in an entry of an LFSR--e.g., the value S.sub.t show in FIG. 4A.) In one embodiment, during a round of cipher 400, each value stored in LFSR 410 is shifted to the right and a new value S is stored as the value S.sub.t+15. The value S.sub.t is shifted out and used in an XOR operation 430 with a value F.sub.t (described more below) to produce a key portion Z.sub.t).  


 	As per claim 16, Noura in view of Olson discloses At least one machine-accessible medium according to claim 14, wherein the instructions, when executed, further enable the data processing system to: instantiate a byte processing unit for the Sbox and a fused conversion-and-masking unit (FCMU) for the byte processing unit, wherein the FCMU is configured to convert additively masked content in a native field to multiplicatively masked content in a composite field without unmasking the additively masked content (Olson Olson,0084 cipher 400 generates a key Z by performing multiple rounds to generate portions of the key referred to as Z.sub.t. A sender encrypts unencrypted data (referred to as "plaintext") by performing exclusive-OR (XOR) operations between the portions Z.sub.t and portions of plaintext to produce encrypted data (referred to as ciphertext). A recipient then decrypts the ciphertext by regenerating Z and performing XOR operations in a similar manner. In the illustrated embodiment, cipher 400 is configured to implement the Snow 2.0 cipher. See "A new version of the stream cipher SNOW." Cipher 400 generates a Key Z by using a linear-feedback shift register (LFSR) 410 and a finite state machine (FSM) 420)and (b) to generate an output value comprising a sum of (i) a first product of the first pair of input values and (ii) a second product of the second pair of input values ( par 0085 LFSR 410, in one embodiment, includes sixteen 32-bit entries that store values S.sub.t+15-S.sub.t. (As used herein, a "value S" refers to a value in an entry of an LFSR--e.g., the value S.sub.t show in FIG. 4A.) In one embodiment, during a round of cipher 400, each value stored in LFSR 410 is shifted to the right and a new value S is stored as the value S.sub.t+15. The value S.sub.t is shifted out and used in an XOR operation 430 with a value F.sub.t (described more below) to produce a key portion Z.sub.t ).  

 	As per claim 17, Noura discloses a method for generating a keystream, the method comprising: 
 	using a linear feedback shift register (LFSR) and a finite state machine (FSM) to generate a stream of keys, based on an initialization value and an initialization key ([0139] The encryption method is here implemented by means of a linear feedback shift register (LFSR) 1110, and a finite state machine (FSM) 1180 )to generates a stream of keys ( fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream.  And 0026  The process of generating the sub-keys depends on the size of the key but in all cases uses operations of rotation by bytes, of substitution by means of S-boxes and of adding ); and 
 
 	wherein the operation of using the FSM to generate the stream of keys comprises using an Sbox to generate a second intermediate value, based on a first intermediate value (par 0091,Upstream of the substitution layers 422.sub.1, . . . 422.sub.Nr and diffusion layers 423.sub.1, . . . 423.sub.Nr, addition layers with encryption-round sub-keys, i.e. multiplicative mask, are provided at 421.sub.1, 421.sub.Nr in order to effect a masking. The sub-keys are generated from the key k and an encryption round counter in a manner known per se, for example according to the method used in the AES algorithm ); and 
 	wherein the operation of using the Sbox to generate the second intermediate value comprises using a multiplicative mask to mask data that is processed by the Sbox ( par 0091,Upstream of the substitution layers 422.sub.1, . . . 422.sub.Nr and diffusion layers 423.sub.1, . . . 423.sub.Nr, addition layers with encryption-round sub-keys, i.e. multiplicative mask, are provided at 421.sub.1, 421.sub.Nr in order to effect a masking. The sub-keys are generated from the key k and an encryption round counter in a manner known per se, for example according to the method used in the AES algorithm).  
 
 	Noura does not discloses wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key and masking data and that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys.
 	However, Olson discloses wherein the LFSR and the FSM are configured to generate a stream of keys, based on an initialization value and an initialization key( par 0084 cipher 400 generates a key Z by using the  LFSR 410 and the FSM 420). Masking data (par 0095  masking bits of S.sub.t+11 and performing an XOR operation of the shifted bits and one of a set of stored patterns)  And  that is processed by the Sbox when the LFSR and the FSM are generating the stream of keys ( par 0112 processor 10 (e.g., using unit 530) performs an S-Box operation and a modular addition, such as described above. In some embodiments, the S-Box operation includes using an Rijndael S-Box. In various embodiments, performing these operations may include reading instruction operands (such as the values S.sub.t+5, R1 and R2) from a register file, an operand bypass unit, or another operand source, as well as writing a result to working storage or some other suitable destination. In some embodiments, the Snow_Rstep instruction may specify a register that is configured to store an operand and that corresponds to a position in an LFSR and to perform operations associated with an FSM).

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  S-boxes  permutation Noura, based on the teaching of  masking the data of Olson, because doing so would provide a less overhead to encrypt information than block ciphers (par 0005).
              


 	As per claim 18, Noura in view of Olson discloses a method according to claim 17, further comprising: using at least one fused multiplier-adder (FMA) in a core Sbox unit in the Sbox to (a) to receive a first pair of input values and a second pair of input values ( Olson  abstract the processor supports a third instruction executable to perform a substitution-box (S-Box) operation on a value R1 to produce a value R2', and to perform a modular addition using a value R2 to produce a value R1'.  And  Noura, par 0015 substitution tables or S-boxes, as well as permutation), and (b) generate an output value comprising a sum of (i) a first product of the first pair of input values and (ii) a second product of the second pair of input values ( Olson,0084 cipher 400 generates a key Z by performing multiple rounds to generate portions of the key referred to as Z.sub.t. A sender encrypts unencrypted data (referred to as "plaintext") by performing exclusive-OR (XOR) operations between the portions Z.sub.t and portions of plaintext to produce encrypted data (referred to as ciphertext). A recipient then decrypts the ciphertext by regenerating Z and performing XOR operations in a similar manner. In the illustrated embodiment, cipher 400 is configured to implement the Snow 2.0 cipher. See "A new version of the stream cipher SNOW." Cipher 400 generates a Key Z by using a linear-feedback shift register (LFSR) 410 and a finite state machine (FSM) 420)and (b) to generate an output value comprising a sum of (i) a first product of the first pair of input values and (ii) a second product of the second pair of input values ( par 0085 LFSR 410, in one embodiment, includes sixteen 32-bit entries that store values S.sub.t+15-S.sub.t. (As used herein, a "value S" refers to a value in an entry of an LFSR--e.g., the value S.sub.t show in FIG. 4A.) In one embodiment, during a round of cipher 400, each value stored in LFSR 410 is shifted to the right and a new value S is stored as the value S.sub.t+15. The value S.sub.t is shifted out and used in an XOR operation 430 with a value F.sub.t (described more below) to produce a key portion Z.sub.t).  

 	As per claim 19, Noura in view of Olson discloses a method according to claim 17, further comprising: 
 using a fused conversion-and-masking unit (FCMU) in a byte processing unit in the Sbox to convert additively masked content in a native field to multiplicatively masked content in a composite field without unmasking the additively masked content (Noura  0139] The encryption method is here implemented by means of a linear feedback shift register (LFSR) 1110, and a finite state machine (FSM) 1180 )to generates a stream of keys ( fig.11, 0143  An output of the finite state machine and the output of the shift register are added in order to generate the keystream.  And 0026  The process of generating the sub-keys depends on the size of the key but in all cases uses operations of rotation by bytes, of substitution by means of S-boxes and of adding).  

 	As per claim 20, Noura in view of Olson discloses a method according to claim 19, further comprising: using a field converter in the byte processing unit to convert additively masked content in a composite field to additively masked content in a native field ( Olson, par 0058  to convert certain complex instructions to two or more simpler instructions for execution. Additionally, in some embodiments, decode unit 215 may be configured to assign instructions to slots for subsequent scheduling).  



Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims to all the independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wolrich et al US 2014/0189289 [0022] SNOW 3G is an algorithm based on a Linear Feedback Shift Register (LFSR) with 608 bits of state. The 608 bits include three 32-bit Finite State Machine (FSM) state registers and an LFSR containing sixteen double-words (dwords) (that is, 512 bits in the LFSR). The mathematics for updating the state and producing output words include multiple Substitution-Box (S-Box) translations and Galois field multiplication and exponentiation. SNOW 3G can be implemented by software, which involves a large number of computation and memory access. Thus, software implementations for SNOW 3G are generally slow and energy consuming.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495